          Case 4:20-cv-00739 Document 20 Filed on 08/16/21 in TXSD Page 1 of 8
                                                                           United States District Court
                                                                             Southern District of Texas

                                                                                ENTERED
                                                                              August 16, 2021
                         UNITED STATES DISTRICT COURT
                                                                             Nathan Ochsner, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION
    LINDA SCHWARTZ,                          §
                                             §
            Plaintiff.                       §
                                             §
    VS.                                      § CIVIL ACTION NO. 4:20-cv-00739
                                             §
    KILOLO KIJAKAZI, ACTING                  §
    COMMISSIONER OF THE SOCIAL               §
    SECURITY ADMINISTRATION,                 §
                                             §
            Defendant.                       §
                          MEMORANDUM AND OPINION
           Plaintiff Linda Schwartz (“Schwartz”) seeks judicial review of an
administrative decision denying her applications for disability insurance benefits
under Title II and Title XVI of the Social Security Act (the “Act”). See Dkt. 1. Before
me are competing motions for summary judgment filed by Schwartz and
Defendant Kilolo Kijakazi, the Acting Commissioner of the Social Security
Administration (the “Commissioner”).1 See Dkts. 16, 18. After reviewing the
briefing, the record, and the applicable law, Schwartz’s motion for summary
judgment is GRANTED, and the Commissioner’s motion for summary judgment
is DENIED. This case is remanded to the Social Security Administration for
further proceedings.
                                    BACKGROUND
           Schwartz filed applications for disability insurance benefits under Title II
(November 15, 2017) and Title XVI (May 3, 2018) of the Act, alleging disability
beginning on February 1, 2013. Her applications were denied and denied again
upon reconsideration. Subsequently, an Administrative Law Judge (“ALJ”) held a


1On July 9, 2021, Kilolo Kijakazi became the Acting Commissioner of the Social Security
Administration and is automatically substituted as a party under Federal Rule of Civil
Procedures 25(d).
     Case 4:20-cv-00739 Document 20 Filed on 08/16/21 in TXSD Page 2 of 8




hearing and found that Schwartz was not disabled. Schwartz filed an appeal with
the Appeals Council. The Appeals Council denied review, making the ALJ’s
decision final and ripe for judicial review.
                               APPLICABLE LAW
      The standard of judicial review for disability appeals is provided in 42 U.S.C.
§ 405(g). See Waters v. Barnhart, 276 F.3d 716, 718 (5th Cir. 2002). Courts
reviewing the Commissioner’s denial of social security disability applications limit
their analysis to (1) whether the Commissioner applied the proper legal standards,
and (2) whether the Commissioner’s factual findings are supported by substantial
evidence. See Estate of Morris v. Shalala, 207 F.3d 744, 745 (5th Cir. 2000).
Addressing the evidentiary standard, the Fifth Circuit has explained:
      Substantial evidence is that which is relevant and sufficient for a
      reasonable mind to accept as adequate to support a conclusion; it
      must be more than a scintilla, but it need not be a preponderance. It
      is the role of the Commissioner, and not the courts, to resolve conflicts
      in the evidence. As a result, [a] court cannot reweigh the evidence, but
      may only scrutinize the record to determine whether it contains
      substantial evidence to support the Commissioner’s decision. A
      finding of no substantial evidence is warranted only where there is a
      conspicuous absence of credible choices or no contrary medical
      evidence.
Ramirez v. Colvin, 606 F. App’x 775, 777 (5th Cir. 2015) (cleaned up). Judicial
review is limited to the reasons relied on as stated in the ALJ’s decision, and post
hoc rationalizations are not to be considered. See SEC v. Chenery Corp., 332 U.S.
194, 196 (1947).
      Under the Act, “a claimant is disabled only if she is incapable of engaging in
any substantial gainful activity.” Anthony v. Sullivan, 954 F.2d 289, 293 (5th Cir.
1992) (cleaned up). The ALJ uses a five-step approach to determine if a claimant
is disabled, including:
      (1) whether the claimant is presently performing substantial gainful
      activity; (2) whether the claimant has a severe impairment; (3)
      whether the impairment meets or equals a listed impairment; (4)
                                               2
     Case 4:20-cv-00739 Document 20 Filed on 08/16/21 in TXSD Page 3 of 8




      whether the impairment prevents the claimant from doing past
      relevant work; and (5) whether the impairment prevents the claimant
      from performing any other substantial gainful activity.
Salmond v. Berryhill, 892 F.3d 812, 817 (5th Cir. 2018) (quoting Kneeland v.
Berryhill, 850 F.3d 749, 753 (5th Cir. 2017)).
      The burden of proof lies with the claimant during the first four steps before
shifting to the Commissioner at Step 5. See id. Between Steps 3 and 4, the ALJ
considers the claimant’s residual functional capacity (“RFC”), which serves as an
indicator of the claimant’s capabilities given the physical and mental limitations
detailed in the administrative record. See Kneeland, 850 F.3d at 754. The RFC also
helps the ALJ “determine whether the claimant is able to do her past work or other
available work.” Id.
                             THE ALJ’S DECISION
      The ALJ found at Step 1 that Schwartz had not engaged in substantial gainful
activity since February 1, 2013. See Dkt. 14-3 at 14.
      The ALJ found at Step 2 that Schwartz suffered from “the following severe
impairments: obesity, seizure disorder, disorders of the back, attention
deficit/hyperactivity disorder (ADHD), fibromyalgia, mood disorder, right ulnar
sensory neuropathy, and right carpal tunnel syndrome.” Id.
      At Step 3, the ALJ found that none of these impairments met any of the
Social Security Administration’s listed impairments.
      Prior to consideration of Step 4, the ALJ determined Schwartz’s RFC as
follows:
      [T]he claimant has the residual functional capacity to perform light
      work as defined in 20 CFR 404.1567(b) and 416.967(b). Specifically,
      the claimant can lift and/or carry 20 pounds occasionally and 10
      pounds frequently; stand and/or walk for six hours in an 8-hour
      workday; and sit for six hours in an 8-hour workday with normal
      breaks. There should be only occasional fine fingering and gross
      handling with the non-dominant hand. There should be no climbing
      of ropes, ladders or scaffolds and only occasional stooping, crouching,

                                             3
     Case 4:20-cv-00739 Document 20 Filed on 08/16/21 in TXSD Page 4 of 8




       and negotiating stairs and ramps. There should be no working in
       proximity to hazards, such as dangerous machinery or unprotected
       heights and no driving. Mentally, in order to minimize stress, the work
       should be performed at a non-forced pace. The claimant can
       understand, remember and carry out detailed and simple repetitive
       tasks, but not complex tasks.
Id. at 24.
       At Step 4, the ALJ found that Schwartz is capable of performing past relevant
work as a courier and photographer. Based on the Medical-Vocational Rules, the
ALJ explained that Schwartz is not disabled. See id. at 26–27. Nonetheless, the ALJ
elicited testimony from a vocational expert (“VE”), supporting his Step 5
determination that Schwartz “is capable of making a successful adjustment to
other work that exists in significant numbers in the national economy.” Id. at 28.
                                   DISCUSSION
       Schwartz contends that remand is appropriate because the ALJ did not
adequately assess her subjective complaints of pain and other symptoms.2 I agree.
       ALJs are tasked with reviewing and harmonizing voluminous administrative
records, often containing conflicting medical records, firsthand testimony, and
expert testimony. In the end, the ALJ must produce a written decision that
memorializes his or her thinking for the review of a claimant, her attorney, and
later, if necessary, a federal court. While carrying out this task, the ALJ relies on a
myriad of guiding federal regulations. With respect to the issue of evaluating a
claimant’s subjective complaints of pain and other symptoms, the federal
regulations and case law provide as follows.
       “[T]he ALJ must [first] determine whether there is a medically determinable
impairment that is capable of producing that pain.” Eovaldi v. Astrue, 729 F. Supp.
2d 848, 862 (S.D. Tex. 2010). “Once the impairment is found, the ALJ evaluates

2 Schwartz also argues that the RFC does not adequately account for her moderate
limitation in maintaining concentration, persistence, and pace. I do not reach this
argument.
                                              4
     Case 4:20-cv-00739 Document 20 Filed on 08/16/21 in TXSD Page 5 of 8




the intensity, persistence and limiting effects of the symptoms on the claimant’s
ability to do basic work activities.” Gachter v. Colvin, No. 4:13-CV-168-Y, 2014 WL
2526887, at *8 (N.D. Tex. June 4, 2014) (citing 20 C.F.R. § 404.1529(c) and SSR
96-7p, 1996 WL 37186, at *1). While an ALJ must consider subjective evidence
relating to pain and other symptomology, it is within his or her discretion to
determine their disabling nature. See Chrisner v. Astrue, 249 F. App’x 354, 356
(5th Cir. 2007). However, “[a]n ALJ’s unfavorable credibility evaluation will not
be upheld on judicial review where the uncontroverted medical evidence shows a
basis for the claimant’s complaints unless the ALJ weighs the objective medical
evidence and articulates reasons for discrediting the claimant’s subjective
complaints.” Gachter, 2014 WL 2526887, at *9 (collecting cases). As one district
court put it:
      It is not sufficient for an ALJ to make a single conclusory statement
      that the individual’s allegations have been considered, that the
      allegations are or are not credible, or to simply recite the factors that
      are described in the Regulations for evaluating symptoms; rather, the
      ALJ’s decision must contain specific reasons for the finding on
      credibility, supported by evidence of record, that are sufficiently
      specific to make clear the weight that the ALJ gave to the claimant’s
      subjective complaints and the reasons therefor.
Murphy v. Colvin, No. CIV.A. 14-1110, 2015 WL 5060131, at *6 (E.D. La. Aug. 25,
2015).
      Here, the ALJ recounted Schwartz’s medical history in great detail before
finding that she suffered from at least eight severe impairments. See Dkt. 14-3 at
14–20. Of importance here, the ALJ merely summarizes those records, offering
very little unique analysis; in this way, to a reviewer, the ALJ’s discussion of
Schwartz’s medical records is functionally the same as if the ALJ merely copied
and pasted those records into the decision. The ALJ then described, in equal detail,
Schwartz’s testimony regarding the pain and other symptoms she experiences due
to her severe impairments:

                                             5
     Case 4:20-cv-00739 Document 20 Filed on 08/16/21 in TXSD Page 6 of 8




      Id. at 24–25. After describing all of Schwartz’s complaints, the ALJ
summarily declared:




Id. at 25. To be clear, the ALJ disregarded Schwartz’s subjective complaints as
inconsistent with the medical records without directing me to medical records
supporting that determination. In other words, I don’t know which medical
records the ALJ found inconsistent with Schwartz’s testimony. Without that
direction, I cannot assess the validity of the ALJ’s reasoning. Even if I did know the
                                             6
     Case 4:20-cv-00739 Document 20 Filed on 08/16/21 in TXSD Page 7 of 8




specific medical records the ALJ relied on, I still wouldn’t know which of
Schwartz’s many complaints the ALJ’s inconsistency finding is directed towards.
This leaves both me and the Commissioner’s lawyers in the untenable position of
guessing about the nature of the inconsistency. This won’t do because the line
between guessing and creating a post hac rationalization for the ALJ’s decision is
infinitesimally small, if not non-existent. Because I cannot pin down the ALJ’s
reasoning with certainty, I decline to engage in any post hoc rationalization. See
Parson v. Saul, No. 3:20-CV-00173, 2021 WL 2899937, at *3 (S.D. Tex. July 9,
2021) (“I cannot consider post hoc rationalizations for an agency decision. (cleaned
up)). The ALJ erred.
      I must next determine whether the ALJ’s error was harmless. An error is
harmless “when it is inconceivable that a different administrative conclusion
would have been reached absent the error.” McNeal v. Colvin, No. 3:11-CV-02612-
BH-L, 2013 WL 1285472, at *27 (N.D. Tex. Mar. 28, 2013). I am hesitant to declare
the error here harmless because the ALJ has not explained his reasoning. As best
as I can tell, certain combinations of Schwartz’s subjective complaints, if accepted,
could plausibly result in a finding of disability; and other combinations might lead
to the opposite result. Given the uncertainty surrounding the ALJ’s reasoning, I
conclude that it is conceivable that the ALJ could make a different administrative
decision. Accordingly, remand is appropriate.
                                 CONCLUSION
      For the reasons provided above, Schwartz’s motion for summary judgment
is GRANTED, and the Commissioner’s motion for summary judgment is
DENIED. This case is remanded to the Social Security Administration for further
proceedings consistent with this opinion.




                                             7
Case 4:20-cv-00739 Document 20 Filed on 08/16/21 in TXSD Page 8 of 8




 SIGNED this __ day of August 2021.



                               ______________________________
                                       ANDREW M. EDISON
                                UNITED STATES MAGISTRATE JUDGE




                                      8
